COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-13-00184-CR


KAREN LADELL ADAMS                                                      APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                       ----------

           FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                      TRIAL COURT NO. CR12292

                                       ----------

                          MEMORANDUM OPINION1

                                       ----------

      Appellant Karen Ladell Adams challenges the sufficiency of the evidence

to support her conviction for three counts of retaliation by threat. We will affirm.

      In August 2012, Adams called her friend and neighbor Carmela Clark and

asked her to come over. Clark had known Adams for about fifteen years and had

been to her house in Hood County on many occasions. Adams invited Clark

      1
       See Tex. R. App. P. 47.4.
inside when she arrived, and they went to the living room and sat down. Agitated

and upset-looking, Adams told Clark that she wanted Clark to hear from her that

her son, Gordon Lewis, had been indicted for capital murder. Clark, who felt

sorry for Adams, told her that if Lewis “was innocent, it would show when he

came to trial” and that the indictment did not mean that Lewis was guilty.

       Clark then asked Adams if she wanted Clark to say a prayer with her.

Clark went to where Adams was sitting, grabbed her hands, and began to pray.

When Clark prayed “that the guilty people would be found guilty and the innocent

people would be able to go free,” Adams, who seemed “a little more agitated,

maybe angry,” abruptly flung Clark’s hands down, stood up, walked around the

back of the love seat that she had been sitting in, and told Clark, “Well, they - -

they’ll never find it.” After Adams told Clark that “they would need evidence” and

that “they wouldn’t be able to find it,” Adams began talking about “getting the

Judge, the . . . police captain, and . . . the sheriff.”

       Adams first mentioned Jerry East, the police captain. Adams said that

“she wanted to get him,” and Clark got the impression that Adams wanted “to

shoot him.” Adams explained that East had “been after Gordon, he’s had it in for

Gordon for a while.”

       Adams then said that she “would get all those motherf_ _ _ers.” Clark

asked Adams whom she was talking about, and Adams said “the Judge,” “Jerry

East,” and “the sheriff.” Regarding “the Judge,” Adams confirmed that she was




                                             2
talking about Ralph Walton, Jr., the judge for the 355th Judicial District Court of

Hood County. Regarding how Adams intended to “get” Judge Walton, Adams

explained that she had been a housekeeper at the courthouse, that she knew

how to get through security, and that she knew where Judge Walton kept his

gun. Clark tried to tell Adams that these people were just doing their jobs, but

Adams seemed to get more agitated and angry and just talked about wanting to

“get” them. Clark had the impression that Adams was serious about it.

      Clark did not immediately report what Adams had said, but after thinking

about the individuals that Adams had talked about “hurting” and the impact on

their lives, their families, and the community, Clark called the police and reported

her. Clark hoped that by calling the police, they “would be alerted to watch

out . . . that they might be hurt.”

      Adams had another conversation at her house with Mary Tillison, a

neighbor who stopped by to check on Adams after hearing that Lewis had been

indicted. According to Tillison, Adams’s eyes were gray and empty, and she

said, “If I had a gun, I’d shoot the sheriff.”2 Adams made the comment in the

context of talking about Lewis’s arrest. When asked whether or not she thought

Adams intended to carry out the threat, Tillison opined, “That day she looked like

she could have.” Tillison did not report Adams to the police—because she was

afraid that doing so would jeopardize the safety of her family—but authorities

      2
       Roger Deeds was the sheriff of Hood County at the time.



                                         3
eventually contacted her and took her statement. Adams scared Tillison when

Adams talked about shooting the sheriff.

      A grand jury indicted Adams on one count of retaliation against Jerry East,

one count of retaliation against Judge Walton, and one count of retaliation

against Roger Deeds—all three “for or on account of the[ir] services or status . . .

as . . . public servant[s]” and all three alleging the unlawful act of “verbally stating

that [Adams] was going to cause bodily injury to” each. See Tex. Penal Code

Ann. § 36.06(a)(1)(A) (West 2011). A jury convicted Adams of each count and

assessed her punishment at six years’ confinement for each count. The trial

court sentenced her accordingly.

      In a single issue, Adams argues that the evidence is legally insufficient to

support her conviction on any of the three counts. Her principal argument is that

instead of permissibly drawing reasonable inferences from the evidence, the jury

improperly drew conclusions based on speculation.

      In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979); Dobbs v. State, 434 S.W.3d 166, 170

(Tex. Crim. App. 2014). This standard gives full play to the responsibility of the

trier of fact to resolve conflicts in the testimony, to weigh the evidence, and to




                                           4
draw reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S.

at 319, 99 S. Ct. at 2789; Dobbs, 434 S.W.3d at 170.

      The trier of fact is the sole judge of the weight and credibility of the

evidence. See Tex. Code Crim. Proc. Ann. art. 38.04 (West 1979); Dobbs, 434
S.W.3d at 170. Thus, when performing an evidentiary sufficiency review, we

may not re-evaluate the weight and credibility of the evidence and substitute our

judgment for that of the factfinder. Isassi v. State, 330 S.W.3d 633, 638 (Tex.

Crim. App. 2010). Instead, we determine whether the necessary inferences are

reasonable based upon the cumulative force of the evidence when viewed in the

light most favorable to the verdict. Sorrells v. State, 343 S.W.3d 152, 155 (Tex.

Crim. App. 2011); see Temple v. State, 390 S.W.3d 341, 360 (Tex. Crim. App.

2013). We must presume that the factfinder resolved any conflicting inferences

in favor of the verdict and defer to that resolution. Jackson, 443 U.S. at 326, 99

S. Ct. at 2793; Dobbs, 434 S.W.3d at 170.

      As relevant here, a person commits an offense if she intentionally or

knowingly threatens to harm another by an unlawful act in retaliation for or on

account of that person’s service or status as a public servant. Tex. Penal Code

Ann. § 36.06(a)(1)(A). Comments supporting retaliation may be evaluated in the

context within which they were uttered, and retaliatory intent may be inferred

from an accused’s acts, words, or conduct. Meyer v. State, 366 S.W.3d 728, 731




                                        5
(Tex. App.—Texarkana 2012, no pet.); In re B.P.H., 83 S.W.3d 400, 407 (Tex.

App.—Fort Worth 2002, no pet.).

      Regarding East and the statement that Adams wanted to “get” him, Adams

argues that “getting” someone “can mean a whole range of things, many, if not

most of which are not illegal,” and that it was merely Clark’s “subjective

impression” that Adams meant that she wanted to shoot East. Regarding Judge

Walton and the statements that Adams would “get” him and that she knew where

he kept his gun, Adams argues that the “State never elicited any testimony from

Clark about what Adams would do with the gun and once again left it to

subjective impression, speculation and innuendo to substantiate this as a threat

that Adams would use it on Walton.” Adams points out that according to one

reference, there are sixteen different definitions of the word “get.”

      While there certainly are numerous definitions of the word “get,” we

attribute a particular meaning to the term based on the context in which it is used.

To demonstrate, if the evidence was that Adams was working as a waitress at a

restaurant and that Clark, East, and Judge Walton were patrons there, then it

might be reasonable to conclude that if Adams told Clark that she was going to

“get” East and Judge Walton, she meant that she was going to wait on them. But

that is not the evidence in this case, nor is it the context. The specific context in

which Adams uttered her relevant comments was as follows: Adams’s son had

just been indicted for capital murder; Adams asked Clark over to her house for




                                          6
the specific purpose of telling Clark about her son’s indictment for capital murder;

Adams seemed agitated and upset; when Clark prayed “that the guilty people

would be found guilty and the innocent people would be able to go free,” Adams

became even more agitated; Adams said that East “had it in” for her son and had

been “after” him for a while; Clark got the impression that Adams wanted to shoot

East; Adams referred to East and Judge Walton as “motherf_ _ _ers”; Adams

specifically referenced a gun; Clark contacted the police so that they would be

alerted to the potential that they “might be hurt”; and Tillison did not report Adams

because she was afraid that Adams would come to her house and murder her

family. Adams’s arguments challenging the element that requires a threat to

harm another by an unlawful act are thus flawed because they disregard not only

the context in which the statements were made but also the permissible

inferences that the jury could have drawn therefrom. When Adams’s statements

are evaluated in context—instead of in a vacuum, or against some other

irrelevant facts, as Adams’s arguments impliedly suggest—it becomes readily

apparent that the jury could have reasonably inferred that Adams threatened to

harm East and Judge Walton by causing them bodily injury.

      Regarding Deeds and the statement, “If I had a gun, I’d shoot the sheriff,”

Adams argues that the State never elicited any testimony that the sheriff being

referenced by Adams was Deeds. Adams’s statement unambiguously identified

the person whom she would shoot if she had a gun—the sheriff. There was




                                         7
other evidence that the sheriff at the time was Deeds, and the jury could have

reasonably inferred that Adams meant Deeds when she made her statement.

Adams directs us to no authority requiring specificity at the level that she

demands.

      As to all three counts, Adams argues that there was no evidence that she

made the statements on account of East’s, Judge Walton’s, and Deeds’s service

or status as a public servant. See Tex. Penal Code Ann. § 36.06(a)(1)(A). The

jury could have reasonably inferred that Adams made the statements on account

of their service or status as public servants because when she made the

statements, her son had just been indicted and each of the three individuals that

she identified occupied positions involving, in some capacity, criminal law

enforcement. See, e.g., Howard v. State, Nos. 13-12-00659-CR, 13-12-00660-

CR, 2013 WL 3327019, at *2 (Tex. App.—Corpus Christi June 27, 2013, pet.

ref’d) (mem. op., not designated for publication) (holding that the trial court could

fairly infer that appellant intended to harm the complainants on account of their

service as witnesses in appellant’s criminal case because appellant threatened to

kill the victims’ family immediately after being told by his probation officer of the

statements they had made regarding appellants’ offense). Indeed, when Clark

was asked why Adams told her that she wanted to get these people, Clark

responded, “I believe because she was upset about her son and that that would




                                         8
be who would be involved.” And as to Deeds specifically, Tillison testified that

she believed the threat was made on account of his status as a public servant.

      The evidence is sufficient to support Adams’s conviction on all three

retaliation counts. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Dobbs, 434
S.W.3d at 170.      Accordingly, we overrule her sole issue and affirm the trial

court’s judgment.

                                                  PER CURIAM

PANEL: MEIER and GARDNER, JJ.3

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 5, 2015




      3
       Justice McCoy was a member of the original panel but has retired in the
interim.



                                        9